Citation Nr: 0707757	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-18 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to VA death benefits, to include dependency and 
indemnity compensation, death pension benefits, and accrued 
benefits, as a surviving child of a deceased veteran.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from February 1943 
to April 1945.  The appellant is the veteran's son.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The appellant was born in January 1948 and was over 23 
years old at the time of the claim for VA death benefits.

2.  The appellant was not permanently incapable of self-
support before the age of 18.


CONCLUSION OF LAW

The criteria for eligibility for VA death benefits, to 
include dependency and indemnity compensation (DIC), death 
pension benefits, and accrued benefits, have not been met.  
38 U.S.C.A. §§ 101, 1310, 1313, 1542, 5121 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.57, 3.356, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act of 
2000 (VCAA), those provisions are not applicable here where 
resolution of the claim is based on statutory interpretation 
rather than a consideration of factual evidence.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on an appeal limited to matter of law); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding 
that the VCAA is not applicable where the law is 
dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

The appellant claims entitlement to three types of VA 
benefits based on his status as a surviving child of a 
veteran:  dependency and indemnity compensation, death 
pension benefits, and accrued benefits.  

Where a veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA shall pay DIC to the 
veteran's surviving spouse, children, and parents.  38 
U.S.C.A. § 1310 (a).  A surviving child is entitled to DIC 
where there is no surviving spouse.  38 U.S.C.A. § 1313 (b).  

VA shall pay death pension benefits to each child (1) who is 
the child of a deceased veteran of a period of war who meets 
certain service requirements, or who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability, and (2) who is not in 
the custody of a surviving spouse.  38 U.S.C.A. § 1542.

VA shall pay certain individuals, including surviving 
children, monetary benefits called accrued benefits, that 
were due and unpaid for a period not to exceed two years, to 
which the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of the veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000. 

For purposes of determining eligibility as a claimant under 
Title 38, a child must be unmarried and must be either under 
the age of 18, have become permanently incapable of self-
support before the age of 18, or be between the ages of 18 
and 23 and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 
C.F.R. §§ 3.57(a)(1), 3.356.

A July 2003 claim shows that the appellant was born in 
January 1946.  The veteran was therefore 55 years old at the 
time of the claim.  Accordingly, the veteran is not 
considered a child for purposes of eligibility for VA death 
benefits.

Therefore, as a matter of law and regulation, the veteran is 
not eligible for VA death benefits.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994) (holding that plain statutory 
language is applied unless it creates absurd results).  The 
Board is specifically prohibited from granting benefits that 
are not authorized by law, regulation, precedent decision of 
VA General Counsel, or instruction from the Secretary of VA.  
See 38 U.S.C.A. § 7104(c) (West 2002).


ORDER

Entitlement to VA death benefits, to include DIC, death 
pension benefits, and accrued benefits, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


